Citation Nr: 0515201	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5. Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased evaluation for postoperative 
residuals of lumbar laminectomy, currently rated as 20 
percent disabling.

8.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

9.  Entitlement to an increased evaluation for degenerative 
changes of the right knee, currently rated as 10 percent 
disabling.  

10.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a November 2002 decision by the RO in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a Compensation and Pension examination in October 
2002, the veteran reported that he was in receipt of Social 
Security Administration (SSA) disability benefits.  The RO 
should request, directly from the SSA, complete copies of any 
disability determinations it has made concerning the veteran 
and copies of the medical records that served as the basis 
for any such decisions.  Although any SSA decision would not 
be controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).

The veteran has identified a private physician, T.O'C, M.D., 
as a source of relevant medical treatment for depression and 
bilateral shoulder tendinitis.  The Board can find no 
clinical records from that physician in the veteran's claims 
file, and can find no evidence of an attempt by the RO to 
obtain such records.  The Board cannot adjudicate this claim 
based on an incomplete record.  See Culver v. Derwinski, 
3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the appellant and by the evidence of record.)  The RO must 
therefore obtain these treatment records because they may 
contain medical findings and other conclusions that might be 
determinative in the disposition of the claim.  

In reviewing the October 2002 VA medical examinations, it 
does not appear that the claims folder was made available to 
the examiners.  Likewise, it is suspected that the October 
2003 VA medical examination was performed without the 
examiner having an opportunity to review the claims folder.

Additionally, it appears that there are other reasons for 
remanding the case.

Lumbar spine

The veteran contends that his service-connected lumbar spine 
disability is more disabling than the current 20 percent 
rating reflects.  Although he underwent VA spinal examination 
in October 2002, the Board notes that the claims folder was 
not made available to the examiner.  As a result, the current 
record is inadequate to render a fully informed decision on 
the issue without the benefit of medical expertise.  The VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The 
examination should include a review of the veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent interval medical history since his 
examination in 2002.  

In addition, the veteran's lumbar spine disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004), 
intervertebral disc syndrome.  The criteria for that disorder 
were amended effective September 23, 2002.  Consideration of 
the revised rating criteria is reflected in the claims 
folder.  However, additional regulatory changes became 
effective September 26, 2003, and those may also affect the 
way this disorder is evaluated.  While the diagnostic code 
for intervertebral disc syndrome, renumbered in 2003 to 
Diagnostic Code 5243, did not undergo any substantive changes 
with the September 2003 change, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  Because this 
file had been transferred to the control of the Board, the 
veteran has not been afforded the opportunity to be evaluated 
under the revised. Regulation, nor has the RO had the chance 
to evaluated the back impairment under the revised criteria.  
Therefore, further development is in order to include new 
examinations.  

Bilateral knee disabilities

The veteran contends that his service-connected right and 
left knee disabilities are more disabling than the current 10 
percent ratings reflect.  He is currently in receipt of a 10 
evaluation for the right knee under Diagnostic Code 5262, for 
impairment of the tibia and fibula and a 10 percent 
evaluation under Diagnostic Code 5257 for instability of the 
left knee.  The Board notes that the VA examination report 
most recently added to the file suggests that current 
bilateral knee pathology includes arthritis as part of the 
service-connected pathology.

A VA General Counsel opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under 
Diagnostic Code 5003 (and therefore Code 5010) and Diagnostic 
Code 5257, in situations where the claimant has arthritis and 
instability of the knee, when the arthritis produces 
limitation of motion in addition to the instability 
contemplated by Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 
1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257.

Therefore, a new examination should be provided, as this is 
important in evaluating the veteran as in certain 
circumstances, separate ratings may be assigned for separate 
manifestations of his knee disabilities.  

The Board notes that the veteran's right knee was originally 
rated as chondromalacia under Diagnostic Code 5257.  The 
diagnosis later included mild degenerative changes and was 
rated under Diagnostic Code 5262 for impairment of the tibia 
and fibula.  Given his medical history and symptomatology, 
the currently assigned diagnostic code does not appear to be 
appropriate (any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).)  Therefore, on 
Remand the RO should consider the appropriateness of the 
current Diagnostic Code.  Also in light of the history of the 
previous rating under Diagnostic Code 5257 for right knee 
chondromalacia, the RO should consider whether maintaining a 
separate disability rating under Diagnostic Code 5257 is 
appropriate for any right knee disability analogous to 
recurrent subluxation or lateral instability.

Lastly, in February 2004 the RO, denied service connection 
for diabetes, PTSD, hearing loss, tinnitus as well as 
entitlement to TDIU.  The veteran indicated disagreement with 
the rating decision.  The RO has not issued a statement of 
the case on these issues.

In such cases, the appellate process has commenced and the 
veteran is entitled to a statement of the case on the issue.  
See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West , 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability must be remanded to the RO for 
additional action.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for any of the disabilities at 
issue.  The RO should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  Specifically, the RO 
should obtain all outstanding pertinent 
medical records, to include (but not 
limited to) medical records from T. O'C., 
M.D at the U-M Medical Group Briarwood 
Campus in Ann Arbor Michigan.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).  If the 
veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.

4.  The RO should make arrangements for 
the veteran to undergo orthopedic and 
neurological, examinations by physicians 
to determine the nature and extent of 
disability from his lumbar spine and 
bilateral knee disabilities.  Prior to 
the examination, the claims folder must 
be made available to the physician(s) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of any 
examiner.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  The physicians should describe 
in detail all symptoms reasonably 
attributable to the service-connected 
lumbar spine and bilateral knee 
disabilities and their current severity.  
The physicians should identify their 
medical specialties in their reports.

a)  With respect to the lumbar 
spine, the orthopedist should 
determine whether there is 
limitation of motion in all planes 
of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified 
in Note 2 to the General Rating 
Formula for Diseases and Injuries of 
the Spine, at 38 C.F.R. § 4.71a, 
whether the ranges of motion found 
are normal and, if so, the 
examination must set forth an 
explanation of the reasons for such 
assessment.  Also, the examiner 
should determine whether there is 
any ankylosis, and, if so, whether 
it is favorable or unfavorable, and 
whether there is any muscle spasm, 
guarding, or localized tenderness 
causing abnormality of gait or 
spinal contour. 

b)  The orthopedist should indicate 
the range of motion expressed in 
degrees, including the specific 
limitation of motion due to pain, 
and state the normal range of motion 
for each knee.  The examiner should 
indicate whether the veteran has 
either instability or recurrent 
subluxation for each knee.  If 
either recurrent subluxation or 
lateral instability is found, the 
examiner should indicate whether 
such symptoms are best described as 
slight, moderate, or severe.  The 
examiner should also indicate 
whether the veteran has frequent 
episodes of locking, pain or 
effusion in the joint.  Complete 
diagnoses should be provided.  

With respect to both the lumbar 
spine and bilateral knees, the 
orthopedist should then set forth 
the extent of any functional loss 
present due to weakened movement, 
excess fatigability, incoordination, 
or pain on use.  The examiner should 
also describe the level of pain 
experienced by the veteran and state 
whether any pain claimed by him is 
supported by adequate pathology and 
is evidenced by his visible 
behavior.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of 
pain, functional restrictions from 
pain on motion, and the effect the 
service-connected disabilities have 
upon veteran's daily activities.  
The degree of functional impairment 
or interference with daily 
activities, if any, by the service-
connected disabilities should be 
described in adequate detail.  Any 
additional impairment on use, or in 
connection with any flare-up should 
be described in terms of the degree 
of additional range-of-motion loss.  
The conclusions should reflect 
review of the claims folders, and 
the discussion of pertinent 
evidence.

c)  The neurological examination 
should include any tests or studies 
deemed appropriate to determine the 
presence of any neuropathy 
associated with the disc herniation 
at L5-S1 and L2-3.  The neurologist 
must comment on the degree of 
attacks, if they are recurrent, and 
if there is intermittent relief.  If 
the veteran does not have attacks 
then that finding should be stated 
in the report.  The physician should 
also be asked if there is evidence 
that the veteran has sciatic 
neuropathy with characteristic pain.  
If so, the examiner should state 
whether the sciatic neuropathy 
results in demonstrable muscle 
spasm, absent ankle jerk, or any 
other positive neurological finding.  
The overall degree of neurological 
impairment due to a herniated disc 
should be characterized in terms of 
either mild, moderate, or severe.  
The physician should report the 
number of incapacitating episodes 
and their duration in the past 12 
months.  (An incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO's review should include 
consideration of both the old and new 
criteria for rating intervertebral disc 
syndrome, (Diagnostic Code 5293) prior to 
September 23, 2002, and during the period 
from September 23, 2002 to September 26, 
2003, as well as those recently-revised 
criteria for the evaluation of 
intervertebral disc syndrome and/or other 
disabilities of the spine which became 
effective September 26, 2003.  With 
respect to the left and right knee 
disabilities, the RO should consider all 
pertinent diagnostic codes; whether 
separate evaluations are warranted for 
both arthritis and instability, pursuant 
to the above-cited legal authority; and 
the extent of functional loss due to pain 
and/or pertinent factors.  This review 
should include consideration of the 
provisions of 38 C.F.R. §§  4.40, 4.45 
and 4.59.

7.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

8.  The RO should also furnish the 
veteran with a statement of the case 
covering the issues of entitlement to 
service connection for diabetes, PTSD, 
hearing loss, tinnitus and TDIU.  The RO 
should assure that the veteran is given 
notice of all steps required to appeal 
these issues, as outlined under 
38 U.S.C.A. § 7105 (West 2002).  The 
veteran must be given an opportunity to 
complete the steps necessary to complete 
the appeal.  If there is no substantive 
appeal submitted, the appeal is not 
completed and the issues should not be 
returned to the Board.  If a substantive 
appeal is submitted, the RO should 
determine whether all records have been 
obtained, and whether additional 
examinations are in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




